Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
	Amend the title to: IMAGE FORMING APPARATUS CAPABLE OF PREVENTING AN IMAGE DEFECT CAUSED BY A VARIATION IN THE SHAPE OF A BELT UPSTREAM OF A TRANSFER PORTION

Specification
In paragraph [0011], line 15, change “attached, to and detached from, the image” to --- attached to and detached from the image ---.
In paragraph [0029], line 3, change “image forming unit” to --- image forming units ---.
In paragraph [36], line 8, change “synchronized” to --- synchronization ---.
In paragraph [0083],lines 8-9, 10-11, and 12-13, change “pressing potion tangent line” to --- pressing portion tangent line ---.
In paragraph [0084], lines 8 and 12, change “pressing potion tangent line” to --- pressing portion tangent line ---.
In paragraph [0090], line 6, after “that serves” insert --- as ---.
In paragraph [0117], lines 20 and 24, delete --- 130 ---.

Claims
Claim 1, line 3, change “of rollers” to --- of tension rollers ---.
Claim 1, line 17, change “attached, to and detached from, the image” to --- attached to and detached from the image ---.
Claim 6, line 3, change “the stored information-added portion” to --- the information-added portion ---.
Claim 7, line 3, change “the stored information-added portion” to --- the information-added portion ---.
Claim 13, line 6, change “the belt the inner roller” to --- the belt around the inner roller ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-12 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a belt that is rotatable and endless, and configured to bear a toner image; a plurality of tension rollers including an inner roller, and an upstream roller arranged adjacently to the inner roller at an upstream of the inner roller in a rotational direction of the belt and configured to stretch the belt around the inner roller and the upstream roller; an outer member arranged to face the inner roller via the belt and configured to form a transfer portion at which the toner image is transferred from the belt onto a recording material, in cooperation with the inner roller; a pressing member configured to contact an inner circumferential surface of the belt at the upstream of the inner roller and a downstream of the upstream roller in the rotational direction of the belt, and press the inner circumferential surface of the belt toward an outer circumferential surface side; a moving mechanism including a moving unit movable so as to move the pressing member in a direction for pressing the belt and a direction opposite to the direction for pressing the belt; an attachment unit including at least one of the pressing member or the belt and configured to be attached to and detached from the image forming apparatus; a control unit configured to execute a mode for transferring the toner image onto the recording material from the belt by pressing the belt using the pressing member; and a storage unit configured to store information that is based on an individual difference of the attachable unit that is related to a setting of a position of the moving unit in executing the mode, wherein the control unit sets the position of the moving unit in executing the mode, based on the information stored in the storage unit.

Claim 13 is allowable over the prior art of record because the prior art of record fails to teach or suggest providing a transfer unit attachable to and detachable from an image forming apparatus, the transfer unit including: a belt that is rotatable and endless, and configured to bear a toner image; a plurality of tension rollers including an inner roller, and an upstream roller arranged adjacently to the inner roller at an upstream of the inner roller in a rotational direction of the belt and configured to stretch the belt around the inner roller and the upstream roller; an outer member arranged to face the inner roller via the belt and configured to form a transfer portion at which the toner image is transferred from the belt onto a recording material, in cooperation with the inner roller; a pressing member configured to contact an inner circumferential surface of the belt at the upstream of the inner roller and a downstream of the upstream roller in the rotational direction of the belt, and press the inner circumferential surface of the belt toward an outer circumferential surface side; a moving mechanism including a moving unit movable so as to move the pressing member in a direction for pressing the belt and a direction opposite to the direction for pressing the belt; and a described portion in which information is described that is based on an individual difference of the transfer unit that is related to a setting of the position of the moving unit in executing a mode for transferring the toner image onto the recording material from the belt by pressing the belt using the pressing member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kakehi (US 9,229,374 B2) discloses an image forming apparatus that includes a pushing member pushing an image carrying belt from an inner circumferential side and a guide member guiding a recoding medium toward a transfer nip portion formed with an inner-side roller and an outer-side roller.
Kakehi (US 9,348,266 B2) discloses an image forming apparatus using a press member to prevent deflection of a belt.
Kakehi (US 9,804,535 B2) discloses an image forming apparatus that includes a movable endless belt, an image forming unit, a plurality of rollers including a first roller and a second roller, and an urging member.  The urging member is provided on an inner peripheral surface side at a position which is adjacent to and upstream of the first roller and which is downstream of the second roller with respect to a movement direction of the belt.
Kakehi (US 9,904,214 B2) discloses an image forming apparatus that includes s belt, image forming unit, first and second transfer rollers, feeding portion, stretching roller and urging member.  The urging member urges the belt from an inner belt surface at a position, close to a transfer portion, between the first transfer roller and the belt.
Tsuruga et al (US 2021/0397112 A1) disclose an image forming apparatus that includes an image forming portion, a belt, a plurality of stretching rollers including an inner roller and an upstream roller, an outer member, an urging member, a first position changing mechanism, a storing portion, a controller, and an operating portion.  The controller controls the first position changing mechanism on the basis of a kind of a recording material on which an image is formed.
Kakehi et al (US 11,347,165 B2) disclose providing on an inner peripheral surface side of an intermediary transfer belt, an urging (pressing) member upstream of an inner roller and downstream of a pre-secondary transfer roller.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
July 27, 2022